El Juez Presidente Sr. Quiñones,
depués de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que si bien con arreglo á los Artículos 397 de la Ley Hipotecaria de esta Isla y 449 del Reglamento dic-tado para su ejecución, el traslado de los derechos reales anotados en el antiguo Oficio de Hipotecas á los libros del Moderno Registro de la propiedad, debía solicitarse dentro del año siguiente á la publicación de dicha Ley, esto debe en-tenderse para que los derechos reales así trasladados pudie-ran surtir efecto en perjuicio de tercero; pero que no exist-iendo terceros á quienes pudiera perjudicar el traslado, podía éste solicitarse en cualquier tiempo.
Considerando: que para los efectos de los citados Artí-*182culos de la Ley y Reglamento 'Hipotecarios y con arreglo á las aclaraciones contenidas en la Real Orden de 28 de Noviembre de 1894, no pueden considerarse como terceros los que-a la fecha de la publicación de la nueva Ley Hipotecaria en esta Isla, ó dentro del año concedido para la traslación de los antiguos asientos al Nuevo Registro, hubiesen adquiri-do algún derecho real sobre las fincas gravadas; y que haciendo aplicación de estos principios al presente caso, es evidente que ningún obstáculo podía oponerse á la traslación del censo solicitada por el Presbítero Don Manuel Diaz Caneja, toda vez que ni Don Ramón Pou y Buzó, ni sus here-deros, que venían poseyendo la tercera parte de la finca de que se trata, podían considerarse terceros á los efectos de la traslación solicitada: el primero, por haberla adquirido con anterioridad á la publicación de la citada ley, con conoci-miento de la existencia del gravámen, y constituyéndose á su pago y los segundos porque como continuadores de la per-sonalidad de su causante, están sujetos al cumplimiento de sus obligaciones; y en cuanto á Doña María Ernestina Ortiz, porque habiendo caducado la anotación preventiva tomada á su favor sobre la finca de referencia, con anterioridad á la. fecha de la presentación en el Registro del escrito en solicitud del traslado, según resulta de la certificación elevada á esta superioridad por el sustituto del Registrador de Humacao, ningún efecto podía ya producir para impedirlo.
Considerando: que no viniendo en grado las demás cues-tiones que pueden surgir con motivo de las operaciones últi-mamente practicadas en el Registro de la Propiedad respecto á la finca de referencia á que también se refiere la certificación del Registrador, no pueden ser resueltas en el presente re-curso.
Vistos los artículos citados de la Ley y Reglamento Hipo-tecarios y las Reales Ordenes aclaratorias de 19 y 30 de Enero de 1894 y 18 de Junio de 1895.
Se revoca la nota denegatoria del traslado puesta por el *184Fiscal del Distrito de Iínmacao en funciones de Registrador de la Propiedad de aquél Partido, al pie'del escrito del Pres-bítero Don Manuel Diaz Caneja, y se declara con lugar el traslado del censo de dos mil pesos solicitado por el mismo Presbítero sobre lá finca de que se trata en el presente re-curso. Notifiquese esta resolución al abogado defensor del recurrente con devolución de los documentos presentados y remítase copia certificada de la misma al fiscal del Distrito de Humacao para su conocimiento y demás efectos proce-dentes.
Jueces concurrentes: Sres. Hernández y MacLeary.
Los Jueces Asociados Sres. Figueras y Sulzbacber no in-tervinieron en la resolución de este caso.